Order entered October 18, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00210-CV

                           KIRK LAUNIUS, Appellant

                                         V.

        DIANA FLORES, IN HER OFFICIAL CAPACITY AS
         PRESIDING OFFICER, CHAIR OF TRUSTEES, OF
    DALLAS COUNTY COMMUNITY COLLEGE DISTRICT, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-08429

                                     ORDER

      We REINSTATE this appeal.

      By order dated September 21, 2021, we abated the appeal and ordered the

trial court to conduct a hearing and make written findings concerning the accuracy

of the reporter’s record. Prior to the scheduled hearing, the court reporter notified

the trial court and the attorneys that she had corrected the reporter’s record to

include the omitted testimony and exhibit and “stated what the typographical error
was alleged and then stated the number.” The corrected reporter’s record has been

filed. On October 12, 2021, we received the trial court’s written findings.1 The

trial court found that the reporter’s record, as corrected, is accurate. We ADOPT

the trial court’s findings.

        Appellee shall file her brief on the merits WITHIN TEN DAYS of the date

of this order.

        We DIRECT the Clerk of this Court to send a copy of this order to Dallas

County District Clerk Felicia Pitre and all parties.

                                                         /s/     ROBBIE PARTIDA-KIPNESS
                                                                 JUSTICE




1
 Per this Court’s September 21, 2021 order, a supplemental clerk’s record with the trial court’s “Findings
on Reporter’s Record” remains due October 21, 2021.